Citation Nr: 0713636	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-29 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial (compensable) disability rating for 
hemorrhoids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona in which the RO granted service connection 
for hemorrhoids and assigned a noncompensable evaluation 
effective December 20, 2001.  The appellant, who had active 
service from February 1952 to January 1954, appealed the 
assigned rating to the BVA.  During the appeals process, the 
appellant moved from Arizona to Baton Rouge, Louisiana and 
his claims file was transferred to the RO in New Orleans, 
Louisiana.  The New Orleans RO issued the Statement of the 
Case in this case and also certified the appellant's appeal 
to the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to an increased rating for 
hemorrhoids discloses a need for further development prior to 
final appellate review.  

In this case, the appellant submitted an application 
requesting service connection for hemorrhoids in December 
2001.  In April 2002, he was afforded a VA general medical 
examination during which he reported having hemorrhoids that 
protruded and caused discomfort with chronic itching. See 
April 2002 examination report, p. 2.  He also reported that 
while he initially experienced bleeding associated with his 
hemorrhoids, the bleeding had stopped approximately seven to 
eight years prior to his examination (in approximately 1994 
or 1995).  Physical examination at that time revealed that 
the appellant had two external hemorrhoid tags, but no 
prolapse. Id.   Based upon a review of the appellant's 
service medical records and the April 2002 examination 
report, the RO granted service connection for hemorrhoids and 
assigned a noncompensable disability evaluation. See July 
2002 rating decision. 

In support of his claim for a compensable evaluation, the 
appellant testified at a hearing before the Board in August 
2005.  It was during this hearing that the appellant reported 
experiencing increasing symptomatology in regards to his 
service-connected disability.  Specifically, the appellant 
stated that he currently has both internal and external 
hemorrhoids. See August 2005 hearing transcript, 
p. 3.  He indicated that while his internal hemorrhoids bleed 
periodically, the external hemorrhoids bleed at least every 
other day and result in blood being deposited on his 
clothing. Id., pgs. 3, 5.  Lastly, the appellant reported 
that he receives treatment for his hemorrhoids from a VA 
medical facility in Baton Rouge, Louisiana approximately 
every three months and that he also underwent tests 
pertaining to his disability at the New Orleans VA medical 
facility. Id., pgs. 6-7.  He stated that he was told by his 
medical providers that he should have his external 
hemorrhoids "tied," but that they did not recommend 
additional surgery. Id., pgs. 
7-9.  

In regards to the appellant's outstanding VA medical records, 
the appellant indicated that he would obtain and submit 
copies of these records to the Board. Id., p. 2.  However, 
the only additional evidence submitted by the appellant post-
hearing was a single progress note from the New Orleans VA 
medical facility dated in April 2005 that showed the 
appellant had moderate external and internal hemorrhoids, 
without any additional description of the symptomatology 
associated with the appellant's disability.     
 
The Board observes that the rating criteria pertaining to 
external and internal hemorrhoids provides for a compensable 
evaluation when the medical evidence reveals that a veteran 
either has hemorrhoids that are (1) large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences
or (2) present with persistent bleeding and with secondary 
anemia, or with fissures. See 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2006).  In light of the appellant's testimony 
regarding increased symptomatology since his last VA 
examination that includes persistent bleeding, the Board 
finds that a more contemporaneous VA examination is needed in 
order to assess the current severity of the appellant's 
hemorrhoid disability, to include laboratory work to 
determine whether the appellant is anemic and if so, whether 
such anemia is secondary to his hemorrhoids.  The fulfillment 
of the duty to assist requires a thorough and contemporaneous 
medical examination that considers prior medical examinations 
and treatment in order to conduct a complete evaluation of 
the appellant's claim. See 38 C.F.R. § 4.2.  Where further 
evidence, or clarification of the evidence, is needed for 
proper appellate decision-making, a remand to the RO is 
required. 38 C.F.R. § 19.9(a)(1) (2006).

In addition to the foregoing, the Board requests the RO to 
obtain a copy of the appellant's outstanding VA medical 
records that were referenced during the August 2005 Board 
hearing.  Although the appellant indicated that he would 
provide these records to the Board, they have not been 
associated with the claims file.  However, since the Board is 
on notice that these records exist, it has a duty under the 
Veterans Claims Assistance Act of 2000 to make reasonable 
efforts to obtain these records. 38 U.S.C.A. § 5103A (West 
2002).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is needed.  The case is 
being returned to the RO via the AMC in Washington, D.C., and 
the VA will notify the appellant if further action on his 
part is required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide, with respect 
to the appellant's claim of entitlement 
to an increased rating for hemorrhoids, 
notice consistent with the requirements 
of 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1) and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain a copy of any 
treatment records related to the 
appellant from the VA medical facilities 
located in Baton Rouge, Louisiana and New 
Orleans, Louisiana.	

3.  After the receipt of any additional 
evidence obtained as a result of this 
remand, the RO should schedule the 
appellant for a VA examination to 
determine the severity of impairment 
caused by the appellant's hemorrhoids.  
The examiner should specifically provide 
an opinion as to whether the appellant's 
hemorrhoids present with: (a) persistent 
bleeding and with secondary anemia, or 
with fissures; or, (b) are large or 
thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent 
recurrences.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  
        
When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

        

_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



